Citation Nr: 1402147	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  12-04 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder (PTSD) with alcohol abuse.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) for the period prior to September 9, 2010.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDINGS OF FACT

1.  During the appeal period, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas.  

2.  For the period prior to September 9, 2010, the Veteran's service-connected disability prevented him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 70 percent for PTSD with alcohol abuse have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  For the period prior to September 9, 2010, the criteria for entitlement to a TDIU have been satisfied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341. 4.3, 4.15, 4.16, 4.18, and 4.19 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 2009 rating decision, the RO, pursuant to a Board decision, granted service connection for PTSD with alcohol abuse and assigned a zero percent rating effective February 15, 2001.  In November 2009, the evaluation was increased to 70 percent effective February 2001.  The Veteran perfected an appeal of that decision.  Thereafter, an October 2011 rating decision granted a temporary total rating for the Veteran's PTSD in accordance with the provisions of 38 C.F.R. § 4.29 for the period from April 9, 2013 to May 31, 2013; the 70 percent rating was continued thereafter.  

In March 2012, TDIU was granted effective September 9, 2010.  

Entitlement to an Increased Initial Disability Rating

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, DC 9411.  For the period prior to September 9, 2010, the Veteran's PTSD is rated as 70 percent disabling.  A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, whereas a 100 percent evaluation requires total occupational and social impairment.  Id.  Examples of the types of symptoms that would cause these levels of impairment are contained in the regulation. 

The Board finds that the Veteran's symptoms most nearly approximate a 70 percent rating.  38 C.F.R. § 4.7.  The records show that he attended treatment for alcohol abuse and sincerely wanted to remain sober, yet had a number of relapses.  He displayed isolating behavior and had a difficult time handling stressful situations.  He had difficulty sleeping due to nightmares.  He had suicidal ideation with no plan, but he sought help overcoming those feelings.  He had some memory problems and difficulty concentrating.  He had infrequent hallucinations and was often depressed or angry.   

The Board does not find that a rating in excess of 70 percent is warranted, as he has not been shown to have total occupational and social impairment.  He has relapsed frequently, but has always either stopped himself before going too far or sought help if he did.  He has complained of intermittent hallucinations, but these complaints have not been persistent, and have not led him to act inappropriately towards himself or others.  His memory and concentration problems have not led to social impairment.  There is no evidence that he ever forgot the names of his family members, his previous occupations, or his own name.  He has not been shown to have grossly impaired thought processes or an inability to communicate.  Rather, he was generally articulate and his thoughts were logical and goal-oriented.  He has not been shown to be disoriented to person, time, or place, or to have frequent symptoms of psychosis.  He has reported angry rages, but these have not been shown to be frequent, or to have resulted in grossly inappropriate behavior.  He has not been shown to be violent.  He has reportedly been married for over twenty years.  In short, his symptoms result in deficiencies in most areas, but not total impairment, which is what is required for a 100 percent rating.

The Veteran's GAF scores, which ranged from 35 to 55, support the continuance of a 70 percent rating.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Even when assuming his GAF was always as low as 35, a GAF of 35 indicates major, but not total, impairment.  

Extraschedular Consideration

The Board has considered whether the claim should be referred for an extraschedular rating, which involves three steps.  38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which requires the Board to compare the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule.  Id.  If the rating criteria reasonably describe the disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular criteria does not adequately describe the disability, the second step requires the Board to determine whether the disability causes marked interference with employment or frequent periods of hospitalization.  Id.  If so, then the case is referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services to determine whether the disability requires the assignment of an extraschedular rating.  Id.   

The Board finds that referral for extraschedular consideration is not warranted in this case. The Veteran's reported symptoms, including mood swings, an inability to handle stressful situations, isolating behavior, hypervigilance, nightmares, difficulty sleeping, and occasional alcoholic relapse, and their resulting impairment, are contemplated by the rating schedule.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  There are no symptoms left uncompensated or unaccounted for in his assigned schedular rating for PTSD.  The evidence does not indicate his disability presents an exceptional or unusual disability picture such that application of the regular schedular standards is rendered impractical.  38 C.F.R. § 3.321(b).  An impairment must be so unusual as to be unanticipated by the rating criteria in order to be referred.  Id.  As the evidence does not support the existence of any unusual symptoms that are not contemplated by the schedule, referral for extraschedular consideration is not warranted.

Entitlement to a TDIU prior to September 9, 2010

Throughout his appeal for a higher rating for his PTSD the Veteran has consistently contended that his disability has prevented him from working.  Although entitlement to TDIU has been granted the effective date of that award was September 9, 2010.  Given that the Veteran has been granted service connection for PTSD with alcohol abuse since February 15, 2001, the issue of entitlement to TDIU prior to September 9, 2010 is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (A TDIU claim is part of an increased rating claim).

VA will grant a TDIU when the evidence shows the veteran is precluded from obtaining or maintaining "substantially gainful employment," consistent with his educational and occupational experience, by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The Board finds that a TDIU is warranted for the period prior to September 9, 2010.  The record reflects that the Veteran met the percentage requirements.  In addition, the Veteran was precluded from maintaining substantially gainful employment.  In this regard, the Board notes that while an October 2009 VA examiner indicated that the Veteran could work it was felt that it could only be in a sheltered environment with supervision.  It is unlikely that this type of employment is substantially gainful.  


Veterans Claim Assistance Act (VCAA)

The VCAA provides for duties to notify and to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 
In this decision, the Board is granting the Veteran's claim for a total rating prior to September 9, 2010.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VCAA compliance is deemed harmless error, and any further discussion of VA's responsibilities is not necessary.



ORDER

The claim of entitlement to an initial rating higher than 70 percent for PTSD with alcohol abuse is denied.  

Entitlement to a TDIU for the period prior to September 9, 2010, for PTSD with alcohol abuse is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


